       Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

NEIL GILMOUR, III, TRUSTEE FOR THE    §
GRANTOR TRUSTS OF VICTORY PARENT      §
COMPANY, LLC, VICTORY MEDICAL         §
CENTER CRAIG RANCH, LP, VICTORY       §
MEDICAL CENTER LANDMARK, LP,          §
VICTORY MEDICAL CENTER                §
MID-CITIES, LP, VICTORY MEDICAL       §
CENTER PLANO, LP, VICTORY MEDICAL     §
CENTER SOUTHCROSS, LP, VICTORY        §
SURGICAL HOSPITAL EAST HOUSTON,       §
LP, AND VICTORY MEDICAL CENTER        §
BEAUMONT, LP,                         §
                                      §            JURY DEMANDED
                  Plaintiffs,         §
                                      §
VS.                                   §            CIVIL ACTION NO.
                                      §            5:17-cv-00510-FB
AETNA HEALTH, INC., AETNA             §
HEALTH INSURANCE COMPANY,             §
AND AETNA LIFE INSURANCE              §
COMPANY,                              §
                                      §
                  Defendants.         §
_____________________________________________________________________________

   NON-PARTY ROBERT N. MR. HELMS, JR.’S RESPONSE IN OPPOSITION TO
      DEFENDANTS’ MOTION FOR SANCTIONS AND SUPPORTING BRIEF
______________________________________________________________________________

        Non-Party Robert N. Helms, Jr. (“Mr. Helms”), the former CEO of Victory Parent

Company, LLC, opposes Defendant Aetna’s1 motion for sanctions.

                                          I. INTRODUCTION

        Rule 11 sanctions are rarely if ever granted against non-parties because the non-party’s

attorney typically has not signed a pleading in the case. Similarly, sanctions under a court’s



1
 The terms “Defendants” or “Aetna” refer collectively to Defendants Aetna Health, Inc., Aetna Health Insurance
Company, and Aetna Life Insurance Company.
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 2 of 11




inherent powers are rarely granted against a non-party. Mr. Helms respectfully submits that neither

Rule 11 nor inherent power sanctions should be levied against Mr. Helms on the record before this

Court. Indeed, the entirety of Defendants’ factual argument against Mr. Helms is limited to two

pages in a 20-page motion. Defendants attempt to tarnish Mr. Helms by suggesting he should not

have retained counsel with experience in white-collar healthcare matters — even though

Defendants also lodge conclusory allegations that Mr. Helms is somehow involved in allegedly

criminal activity. Defendants additionally misrepresent the number and import of form objections

asserted by counsel. For example, counsel asserted objections to only 13% of Defendants’

deposition questions to deponent Osteen, a percentage on par with the typical percentage of

objections in commercial litigation depositions. Defendants, for their part, have never moved to

compel answers or asked the Court to overrule these objections. Finally, Defendants object to Mr.

Helms’s lawyers invoking the common-interest privilege. In so doing, they exhibit a profound

lack of knowledge about both the doctrine and when it is warranted.

       Mr. Helms is not a party to the litigation and does not control the Trustee. There is no

evidence of bad faith or obstruction. Sanctions are wholly inappropriate in this case. As the

following demonstrates, Defendants’ motion with respect to Mr. Helms lacks legal and factual

merit and should be denied in its entirety.

                            II. ARGUMENT AND AUTHORITIES

       Rule 11 sanctions are “a rare and extraordinary” remedy. Castro & Co., LLC v. Diamond

Offshore Servs., No. 3:18-cv-574-M, 2018 U.S. Dist. LEXIS 198645, at *38 (N.D. Tex. June 21,

2018). Rule 11 does not apply to Mr. Helms or his attorneys because neither has signed pleadings

in this case. Undeterred by this fact, Aetna asks this Court to invoke its inherent powers to sanction

Mr. Helms, a non-party. It is equally as rare for a court to invoke its inherent powers against a



                                                 -2-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 3 of 11




non-party. Neither is warranted in this case and Defendants’ motion should be denied in its

entirety.

                A. Rule 11 Sanctions Are Inappropriate.

        Rule 11 provides that, should a court determine subsection (b) (regarding representations

to the court) has been violated, the court “may impose an appropriate sanction on any attorney,

law firm, or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1).

Mr. Helms is not a party to this litigation and has no claims at issue; neither is he an attorney.

Simply put, he has not made any representations to the Court that could warrant Rule 11 sanctions.

Further, nothing of which Defendants complain regarding Mr. Helms involves any representation

made in a pleading or motion to this Court. See Fed. R. Civ. P. 11(b) (outlining requirements for

counsel to follow when making representations to the court through “a pleading, written motion,

or other paper”). Defendants allege (without any evidence) that Mr. Helms somehow controls this

litigation. Defendants also complain of conduct during depositions and regarding retention of

counsel. Those allegations are both baseless and do not support sanctionable conduct—as

addressed below. Further, the alleged complaints by the Defendants are not the sort of behavior

Rule 11 contemplates as sanctionable conduct. Mr. Helms should plainly not be sanctioned under

Rule 11.

                B. Inherent Power Sanctions Are Unwarranted.

       A court has inherent power to sanction bad actors over whom it has jurisdiction. McGuire

v. Sigma Coatings, Inc., 48 F.3d 902, 906 (5th Cir. 1995). “[T]he threshold for the use of inherent

power sanctions is high.” Reed v. Iowa Marine and Repair Corp., 16 F.3d 82, 84 (5th Cir. 1994).

The Supreme Court cautioned that “because of their very potency, inherent powers must be

exercised with restraint and discretion.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). A



                                                  -3-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 4 of 11




finding of bad faith is a prerequisite to the imposition of inherent power sanctions. Roadway

Express, Inc. v. Piper, 447 U.S. 752, 767 (1980) (finding that conduct constituted or was

tantamount to bad faith “would have to precede any sanction under the court’s inherent powers”);

see also Elliott v. Tilton, 64 F.3d 213, 217 (5th Cir. 1995) (reversing and remanding where a district

court expressed “displeasure” at conduct but did not make a specific bad-faith finding). Critically,

inherent power “may be exercised only if essential to preserve the authority of the court.” In re

Fema Trailer Formaldehyde Products Liab., 401 Fed. App’x 877, 883 (5th Cir. 2010) (citing Nat.

Gas Pipeline Co. of Am. v. Energy Gathering, Inc., 86 F.3d 464, 467 (5th Cir. 1996)). Such an

exercise is not supported by Defendants’ motion or the record.

               i.      There Is No Case-Law Basis to Sanction Mr. Helms.

      The inherent power standards outlined above apply when a court is exercising power over

parties. But it is far less certain whether a court may assert its inherent power to sanction non-

parties than Defendants would have this Court think.          As one commentator noted, “[i]t is

undisputed that a court may sanction attorneys, parties, and pro se litigants pursuant to its inherent

powers. However, the courts are divided regarding the extent to which this power extends, if at

all, to abuses committed by nonparties.” 6 Bus. & Com. Litig. Fed. Cts. § 59:42 (4th ed.) (2019).

Defendants ask this Court to tread into uncertain legal waters. The record and Defendants’ thin

analysis do not support such a rare remedy.

      Defendants cite a single case (and its two internal citations from other circuits) to support

its suggestion that the Court should impose rare and extraordinary inherent power sanctions against

Mr. Helms. See Mot. at 11 n.45 (citing Iris Connex, LLC v. Dell, Inc., 235 F. Supp. 3d 826 (E.D.

Tex. 2017)). The factors present in the patent-litigation-focused Iris Connex—the sanctioned party

was (1) an attorney, who (2) created shell companies, and (3) did not disclose his corporate-



                                                 -4-
       Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 5 of 11




structure scam in discovery—are not present here. Even if they were, the test proposed by Iris

Connex requires substantial participation of the non-party. Iris Connex, 235 F. Supp. 3d at 858.

Mr. Helms has participated as much as required to protect his rights against Defendants’

accusations, but little if any more. His participation does not rise anywhere close to the level of

non-party participation in Iris Connex. See id. at 858-61 (attorney created entities to file hundreds

of suits, dissolved entities after end of suits, “conceived and then carried out each step” leading up

to filing suit, used personal resources to settle cases, defined case theories for claims, and

concealed shell operations during discovery). Defendants’ motion would fail under its own

suggested test out of the Eastern District. But there is no reason for this Court to apply or adopt

Iris Connex in this case.

        Defendants fail to cite precedent that distinguishes Iris Connex’s holding. See Stone Basket

Innovations, LLC v. Cook Med., LLC, No. 1:16-cv-00858-LJM-TAB, 2017 U.S. Dist. LEXIS

94548, at *19-20 (S.D. Ind. June 20, 2017) (“In the instant case, even assuming that SBI is a shell

corporation, Cook has failed to put forth any evidence of the additional factors that gives rise to a

finding of exceptionality; therefore, its Iris Connex argument must fail.”)2; My Health, Inc. v. ALR

Techs., Inc., No. 2:16-cv-00535-RWS-RSP, 2019 U.S. Dist. LEXIS 94700, at *9 (E.D. Tex. 2019)

(“Iris Connex involved facts that are simply not present in this case.”). Those decisions show that

the Iris Connex holding is fact-dependent and not universally applied. Defendants invite this Court

to follow an inapplicable decision regarding a deceptive patent attorney to impose rare and

extraordinary sanctions against a non-party here. That invitation should be declined.




2
  “Exceptionality” is a term of art in patent litigation; its factors were considered both by the Iris Connex court and
the Stone Basket Innovations court.

                                                          -5-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 6 of 11




              ii.     There Is No Factual Basis to Sanction Mr. Helms.

       Defendants’ factual arguments are even less availing. Defendants, in the first 18 pages of

their motion, routinely make conclusory statements about allegedly “criminal conduct.” And yet,

the alleged bases for sanctions against Mr. Helms stated in the remaining two pages are mundane:

              (i)     Mr. Helms hired attorneys with a reputation for defending white-collar
                      healthcare claims [Mot. at 18];

              (ii)    Mr. Helms’s attorneys asserted “form” and other objections in his and
                      other civil depositions [Mot. at 19]; and

              (iii)   Mr. Helms instructed company witnesses to retain attorneys and had his
                      in-house attorney participate in their deposition preparation [Mot. at 20].
These actions are no basis for sanctions. Defendants’ motion should be denied.

                      (a) Mr. Helms’ Retention of Counsel Does Not Give Rise to Sanctions In
                          this Case.

       Defendants’ suggestion that Mr. Helms should be sanctioned for hiring counsel to represent

him in this case is unsupported and absurd when one considers the allegations (albeit without

proof) that the Defendants are making in this case. In defending the claims against them, the

Defendants are alleging that Mr. Helms and others engaged in fraudulent and criminal conduct.

Putting aside the fact that there is no evidence in support of these defensive claims and that no

governmental agency agrees with the Defendants’ position, it is not surprising (and certainly not

sanctionable) that Mr. Helms would elect to hire an attorney with experience in health care law

and with the kind of allegations being made by the Defendants in this case. There is no case that

supports the imposition of sanctions because someone has elected to exercise his rights to hire a

lawyer. This argument should be summarily dismissed.




                                               -6-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 7 of 11




                         (b) Objecting During Depositions Does Not Give Rise to Sanctions In this
                             Case

        Second, Defendants’ claim that counsel objected to “form” during Osteen’s deposition is

incorrect, misleading, and inflated. See Mot. at 19. The form objections were asserted in response

to 13% of the total number of questions asked by Aetna’s counsel. Counsel made no “form”

objection to approximately 87% of Aetna’s questions posed to Osteen.3 It is not Mr. Helms’ fault

that counsel for the Defendants asked questions that necessitated a form objection. Regardless,

Defendants have suffered no harm as a result of the objections – the witness answered the

questions. The remedy (if there is one) for the objections is that if they were made improperly, the

Court can overrule the inappropriate objections (if any) at trial. Merely objecting to the form of

questions at depositions does not give rise to sanctions.

        Not only were objections properly made to only 13% of Aetna’s questions, but were also

stated concisely and in a nonargumentative and nonsuggestive manner in conformity with this

Court’s local rules.     See Local Court Rules, L.R. CV-30(b) (W.D. Texas Apr. 26, 2012)

(“Objections during depositions shall be stated concisely and in a nonargumentative and

nonsuggestive manner. An attorney shall not, in the presence of the deponent, make objections or

statements that might suggest an answer to the deponent.”).

        There is particularly no basis to assess sanctions when Aetna has not challenged these

objections through standard procedural mechanisms or motion practice. Three months have now

passed since the depositions occurred. Defendants have not identified specific objections they

contend should be overruled. Sanctions should not be applied when a party has not exhausted less


3
  Counsel has found no empirical data on the issue, but these percentages appear to be on par with a standard
deposition in a commercial litigation case.


                                                    -7-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 8 of 11




drastic remedies to correct discovery disputes. On this record, the objections at issue remain

procedurally correct and unchallenged.

       Similarly, Defendants’ claim that counsel “instructed Enciu not to answer [certain

deposition questions was] without a basis” is false. To the contrary, Enciu’s counsel advised her

not to answer in response to only five of more than 1,160 questions. In each instance, counsel

stated on the record the basis for the objection. See Enciu Tr. at 13:25-14:3 (“attorney-client

privilege, common interest privilege”); 14:7-10 (“attorney-client privilege, common interest

privilege”); 19:5-8 (“attorney client privilege, common interest privilege and work product

doctrine”); 20:22-25 (“attorney-client privilege, common interest privilege”); 80:21-24 (harassing

and attorney-client privilege).

       Defendants also claim that the common interest privilege does not apply because Torch’s

counsel “does not represent Enciu.” Mot. at 19. But Aetna’s argument again is unsupported by

any citation to legal precedent. The doctrine is standard and routinely invoked when two parties

with common interests in civil litigation are represented by different counsel. The doctrine is an

extension of the attorney-client privilege that protects against the compelled disclosure of

communications between two or more parties and/or their respective counsel when the parties are

allied in a common legal interest. See Ferko v. NASCAR, 219 F.R.D. 396, 401 (E.D. Tex. 2003);

Power Mosfet Techs v. Siemens AG, 206 F.R.D. 422, 424 (E.D. Tex. 2000); In re LTV Sec. Litig,

89 F.R.D. 595, 604 (N.D. Tex. 1981).

       Not only is Aetna apparently unaware of the doctrine, but it brazenly implies that asserting

form objections or the common-interest privilege is an indication of “coaching” a witness. See

Mot. at 19. Far from it. An attorney has an ethical duty to vigorously represent a witness or party

in a deposition and to prevent the witness from revealing information that is protected by privilege.



                                                -8-
      Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 9 of 11




There is no basis for sanctioning a party for invoking his rights under the rules and under applicable

case law.

                       (c) Representation of Former Employees Does Not Give Rise to Sanctions.

       Third and finally, Defendants contend—without any support—that the representation of

former Victory employees by Mr. Helms’s attorneys is somehow inappropriate. Joint

representation of former employees of a business entity is not only appropriate in lawsuits such as

this, but commonplace and routine. Mr. Helms reasonably feels a responsibility to his former

employees, who have been dragged into a lawsuit and must take time from their lives to prepare

for questions about events that occurred years ago. It should go without saying that the opportunity

for these former employees to avail themselves of such representation was entirely voluntary and,

indeed, some declined this invitation. Simply put, offering to provide counsel to represent former

employees is not conduct that gives rise to sanctions.

       Finally, Aetna alleges—without any evidence—that Mr. Helms somehow controls this

litigation. The Plaintiff in this case is quite separate from. Mr. Helms and has separate counsel.

There is simply no evidence to support the proposition that the Trustee is somehow controlled by

Mr. Helms.

                                       III. CONCLUSION

       For all the hyperbole and unsupported allegations made by Aetna, its motion against Mr.

Helms is little more than a garden variety discovery dispute over the proper use of “form”

objections in a deposition. Mr. Helms has every right to retain counsel with experience in white-

collar healthcare matters given Aetna’s conclusory allegations of alleged violations of federal law.

And Mr. Helms’ former employees are well within their rights to utilize the same lawyers or

decline Mr. Helms’ offer to furnish them with counsel. There is nothing surreptitious about joint



                                                -9-
     Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 10 of 11




counsel. Nor is their any misconduct in asserting the common interest privilege in civil litigation.

Instead of attempting to tar Mr. Helms with a brush of alleged wrongdoing, Aetna should have

filed a traditional motion to compel if it truly believed objections asserted in depositions should be

overruled. Three months have gone by, and Defendants have filed no such motion. Mr. Helms is

a non-party, not a controlling element. The record supports only that Mr. Helms is protecting his

interests against vigorous accusations by Aetna. Nothing pled factually or legally amounts to

sanctionable conduct under Rule 11 or this Court’s inherent powers. Aetna’s motion for sanctions

lacks merit and should be denied in its entirety.

       For these reasons, Non-Party Robert N. Helms, Jr. asks the Court to deny Defendants’

Motion for Sanctions and to grant him such other and further relief, in law and equity, as the Court

may determine he is due.

                                               Respectfully submitted,

                                               BECK│REDDEN LLP

                                               By:_/s/ Alistair B. Dawson
                                                      Alistair Dawson
                                                      State Bar No. 05596100
                                                      adawson@beckredden.com
                                                      Hannah L. Roblyer
                                                      State Bar No. 24106356
                                                      hroblyer@beckredden.com
                                               1221 McKinney, Suite 4500
                                               Houston, Texas 77010
                                               Telephone: (713) 951-3700
                                               Facsimile: (713) 951-3730




                                                - 10 -
    Case 5:17-cv-00510-FB-ESC Document 143 Filed 12/23/19 Page 11 of 11




                                            GREGOR | CASSIDY | WYNNE,      PLLC

                                            By: /s/ Michael Wynne

                                                  Michael J. Wynne
                                                  State Bar No. 00785289
                                            909 Fannin Street, Suite 3800
                                            Houston, TX 77010
                                            Telephone: (281) 450-7403
                                            mwynne@gcfirm.com

                                            COUNSEL FOR NON-PARTY ROBERT N. MR. HELMS, JR.



                              CERTIFICATE OF SERVICE
       This is to certify that on December 23, 2019, a true and correct copy of this response
was served on all parties of record via ECF.


                                            By:       /s/ Alistair B. Dawson
                                                       Alistair B. Dawson




                                             - 11 -
